 

EXHIBIT 10.16

PCTEL, INC.

AMENDED AND RESTATED MANAGEMENT RETENTION AGREEMENT

This Amended and Restated Management Retention Agreement (the “Agreement”) is
made and entered into on the 9th day of April, 2013 by and between David Neumann
(the “Executive”) and PCTEL, Inc. (the “Company”).    

R E C I T A L S

A.It is expected that the Company from time to time may consider a Change of
Control (as defined below).  The Board of Directors of the Company (the “Board”)
recognizes that such consideration can be a distraction to Executive and can
cause Executive to consider alternative employment opportunities.  The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control of the Company.

B.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his/her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.

C.The Board believes that it is imperative to provide Executive with certain
benefits upon a Change of Control and severance benefits upon Executive's
termination of employment following a Change of Control which provide Executive
with enhanced financial security and incentive and encouragement to remain with
the Company notwithstanding the possibility of a Change of Control.

D.Certain capitalized terms used in this Agreement are defined in Section 4.

The parties hereto agree as follows:

1.Term of Agreement.  This Agreement shall terminate upon the date that all
obligations of the parties with respect to this Agreement have been satisfied.

2.At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and may be terminated by either party at any time, with or without cause or
notice, except as may be provided to the contrary in any written employment
agreement or similar arrangement between the Company and Executive.  If
Executive’s employment terminates for any reason, including (without limitation)
any termination prior to a Change of Control, Executive shall be entitled to
such payments, benefits, damages, awards and compensation as provided by this
Agreement, or pursuant to other written agreements between Executive and the
Company.

 

--------------------------------------------------------------------------------

 

3.Change of Control Severance Benefits.

(a)Change of Control.  Upon the occurrence of a Change of Control, the unvested
portion of all Executive’s outstanding equity awards (including, but not limited
to, stock options and restricted stock grants) with a performance-based vesting
schedule shall be automatically amended to convert such equity awards to a
time-based vesting schedule (the “Converted Awards”).  Each Converted Award
shall vest as to one forty-eighth (1/48th) of the shares subject to the award
each month, provided that Executive remains an employee of the Company through
each such date.  Executive shall be given vesting credit from the original date
of grant as if each Converted Award had been subject to a time-based vesting
schedule from its grant date.  For purposes of this Section 3(a), the number of
shares subject to the Converted Award shall be the amount of the award that is
targeted for achievement during the total performance period (whether measured
in one or more fiscal periods) in which the Change of Control occurs, regardless
of any actual level of achievement subsequently determined.  Converted Awards
shall be subject to the provisions of Section 3(b)(iii).  In the event of a
conflict between the terms and conditions of the Company’s 1997 Stock Plan, as
amended from time to time (the “Option Plan”), the agreements relating to
Executive’s equity awards, and this Section 3(a), the terms and conditions of
this Section 3(a) shall prevail and any subsequent documents that purport to
modify this Agreement shall be without effect unless they specifically refer to
this Agreement.

(b)Involuntary Termination other than for Cause, Death or Disability or
Voluntary Termination for Good Reason Following a Change of Control.  If, within
twelve (12) months following a Change of Control, Executive’s employment is
terminated (1) involuntarily by the Company other than for Cause, death or
Disability or (2) by Executive pursuant to a Voluntary Termination for Good
Reason, and in either case Executive enters into a standard form of release of
claims with the Company pursuant to Section 3(g), the Company shall provide
Executive with the following benefits upon such termination:

 

(i)

Severance Payment.  Executive shall be entitled to receive a lump-sum cash
payment in an amount equal to two hundred percent (200%) of Executive’s annual
base salary.  Such severance payment will be made on the sixtieth (60th) day
following the date of Executive’s termination of employment.

 

(ii)

Continued Executive Benefits.  Provided (1) Executive constitutes a qualified
beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue Code of
1986, as amended (the “Code”), and (2) Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA, the
Company will reimburse Executive for the cost of COBRA premiums for continued
health (i.e., medical, dental and vision) coverage at the same level of coverage
as was provided to Executive immediately prior to the Change of Control and at
the same ratio of Company premium payment to Executive premium

-2-

--------------------------------------------------------------------------------

 

 

payment as was in effect immediately prior to the Change of Control (the
“Company-Paid Coverage”).  If such coverage included Executive’s eligible
dependents immediately prior to the Change of Control, such dependents shall
also be covered in the same proportion as provided above.  Company-Paid Coverage
shall continue until the earlier of (x) twelve (12) months following the date of
Executive’s termination, and (y) the date upon which Executive or Executive’s
eligible dependents become covered under another employer’s group medical,
dental and vision insurance benefit plans.  

 

(iii)

Equity Compensation Accelerated Vesting. One hundred percent (100%) of
Executive’s outstanding equity awards (including but not limited to stock
options and restricted stock grants) with a time-based vesting schedule
(including the Converted Awards) shall immediately accelerate and become
completely vested.

(c)Voluntary Resignation.  If Executive’s employment terminates by reason of
Executive’s voluntary resignation (other than a Voluntary Termination for Good
Reason), then Executive shall not be entitled to receive severance or other
benefits except for those (if any) established under the Company’s then existing
severance and benefits plans or pursuant to other written agreements with the
Company.

(d) Disability; Death.  If Executive’s employment with the Company terminates as
a result of Executive’s Disability, or if Executive’s employment is terminated
due to the death of Executive, then Executive shall not be entitled to receive
severance or other benefits except for those benefits (if any) established under
the Company’s then existing severance and benefits plans or pursuant to other
written agreements with the Company.

(e) Termination for Cause.  If Executive is terminated for Cause, then Executive
shall not be entitled to receive severance or other benefits.

(f) Termination Apart from Change of Control.  In the event Executive’s
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the twelve (12) month period following a Change of
Control, then Executive shall be entitled to receive severance and any other
benefits only as established under the Company’s then existing severance and
benefits plans or pursuant to other written agreements with the Company.

(g) Separation Agreement and Release.  The receipt of any severance payments or
benefits pursuant to this Agreement will be subject to Executive signing,
delivering and not revoking a separation agreement and release of claims (in a
form reasonably acceptable to the Company), provided that such separation
agreement and release of claims is effective within sixty (60) days following
Executive’s termination date.  No severance pursuant to this Agreement will be
paid or provided until the separation agreement and release of claims becomes
effective.  If the 60th day after the termination date is in the subsequent
calendar year, no payment will be made prior to January 1 of such subsequent
calendar year.  If Executive should die before all of the severance

-3-

--------------------------------------------------------------------------------

 

amounts have been paid, such unpaid amounts will be paid in a lump sum payment
promptly following such event to Executive’s designated beneficiary, if living,
or otherwise to the personal representative of Executive’s estate.

4.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)Cause.  “Cause” means (i) any material act (that remains uncured for thirty
(30) days following written notice from the Company) which permits the Company
to terminate a written employment agreement or similar arrangement between
Executive and the Company, for “cause” or a substantially equivalent term as
defined in such agreement or arrangement, or (b) in the event there is no such
agreement or arrangement, or the agreement or arrangement does not define the
term “cause” or a substantially equivalent term, then “Cause” means: (i) an act
of personal dishonesty taken by Executive in connection with his/her
responsibilities as an employee and intended to result in substantial personal
enrichment of Executive, (ii) Executive being convicted of, or a plea of nolo
contendere to, a felony, (iii) a willful act by Executive which constitutes
gross misconduct and which is injurious to the Company, or (iv) following
delivery to Executive of a written demand for performance from the Company which
describes the basis for the Company's reasonable belief that Executive has not
substantially performed his/her duties, continued violations by Executive of
Executive’s obligations to the Company which are demonstrably willful and
deliberate on Executive’s part.

(b)Change of Control.  “Change of Control” means the occurrence of any of the
following events:

 

(i)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities who is not already such as
of the Effective Date of this Agreement; or

 

(ii)

The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets (for these purposes a substantial sale or
disposition will in no event be considered to occur unless at least fifty
percent (50%) of the total gross fair market value of all of the assets of the
Company are sold or disposed of); or

 

(iii)

The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the

-4-

--------------------------------------------------------------------------------

 

 

voting securities of the Company or such surviving entity or its parent
outstanding immediately after such merger or consolidation.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code (“Section 409A”).  

(c)Disability.  “Disability” means that:

 

(i)

Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months;

 

(ii)

Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for at least three (3) months under the Company’s accident
and health plan; or

 

(iii)

Executive is determined to be totally disabled by the Social Security
Administration.

(d)Voluntary Termination for Good Reason.  “Voluntary Termination for Good
Reason” means Executive voluntarily resigns within thirty (30) days following
the expiration of any cure period (as discussed below) after the occurrence of
any of the following without Executive’s written consent:

 

(i)

a material diminution by the Company in the annual base salary of Executive as
in effect immediately prior to such reduction (other than a reduction that
applies to Company officers and/or managers generally);  

 

(ii)

a material change in the geographic location at which Executive must perform
service (in other words, the relocation of Executive to a facility or a location
more than thirty-five (35) miles from Executive’s then present location); or

 

(iii)

any other action or inaction that constitutes a material breach by the Company
of this Agreement;

provided, however, that before Executive’s employment may be terminated by a
Voluntary Termination for Good Reason, (A) Executive must provide written notice
to the Company, within ninety (90) days of the initial existence of the
Voluntary Termination for Good Reason condition, setting forth the reasons for
Executive’s intention to terminate his/her employment as a result of a Voluntary
Termination for Good Reason, and (B) the Company must have an opportunity within
thirty (30) days following delivery of such notice to cure the Voluntary
Termination for Good Reason condition.

-5-

--------------------------------------------------------------------------------

 

For the avoidance of doubt, the voluntary resignation by Executive after the
occurrence of either of the following shall not constitute grounds for a
“Voluntary Termination for Good Reason”: (1) a reduction of Executive’s duties,
titles, authority or responsibilities, relative to Executive’s duties, title,
authority or responsibilities as in effect immediately prior to such reduction,
as a result of (x) the Company being acquired and made part of a larger entity,
or (y) a restructuring of the Company and/or its subsidiaries, or a
restructuring of the Company’s employees’ functions, and/or reporting
relationships; or (2) a material reduction, without good business reasons, of
the facilities or perquisites (including office space and location) available to
Executive immediately prior to such reduction.

Notwithstanding anything herein to the contrary, the Company agrees that it will
not materially reduce Executive’s aggregate level of Executive benefits,
including bonuses, to which Executive was entitled immediately prior to such
reduction with the result that Executive’s aggregate benefits package is
materially reduced (other than a reduction that generally applies to Company
officers and/or managers).

5.Non-Solicitation.  During the twelve (12) month period following the
termination of Executive’s employment with the Company for any reason, Executive
agrees and acknowledges that Executive’s right to receive the payments and
benefits Executive is to receive herein (to the extent Executive is otherwise
entitled to such payments and benefits), shall be conditioned upon Executive not
either directly or indirectly soliciting, inducing, attempting to hire,
recruiting, encouraging, taking away, hiring any employee of the Company or
causing an employee to leave his/her employment either for Executive or for any
other entity or person.  

6.Section 280G.  Notwithstanding any other provision of this Agreement to the
contrary, in the event that the amount of severance and other benefits payable
to Executive under this Agreement (including, without limitation, the
acceleration of any payment or the accelerated vesting of any payment or other
benefit), together with any payments, awards or benefits payable under any other
plan, program, arrangement or agreement maintained by the Company or one of its
affiliates, would constitute an “excess parachute payment” (within the meaning
of Section 280G of the Code), the payments under this Agreement shall be reduced
(by the minimum possible amount) until no amount payable to Executive under this
Agreement constitutes an “excess parachute payment” (within the meaning of
Section 280G of the Code); provided, however, that no such reduction shall be
made if the net after-tax payment (after taking into account federal, state,
local or other income, employment and excise taxes) to which Executive would
otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account federal, state, local or other
income and employment taxes) to Executive resulting from the receipt of such
payments with such reduction. Unless the Company and Executive otherwise agree
in writing, any determination required under this Section shall be made in
writing, by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required by
this Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under

-6-

--------------------------------------------------------------------------------

 

this Section.  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section.

7.Section 409A.

(a)Amounts paid under this Agreement are intended to satisfy the requirements of
the “short term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations, and thus, will not constitute a “deferral of compensation”
governed by Section 409A.

(b)Amounts paid under this Agreement that do not satisfy the requirements of the
“short term deferral” rule as described in clause 7(a) above are intended to
satisfy the requirements of the “separation pay plan” rule set forth in Section
1.409A-1(b)(9)(iii) of the Treasury Regulations, and thus, will not constitute a
“deferral of compensation” governed by Section 409A.

(c)Amounts paid under this Agreement are intended to constitute “separate
payments” for purposes of Treasury Regulation Section 1.409A-2(b)(2).

(d)The Company intends the amounts paid under this Agreement to satisfy either
the “short term deferral” rule (described in clause 7(a) above) or the
“separation pay plan” rule (described in clause 7(b) above) so that none of the
severance payments and benefits provided hereunder will be deemed a deferral of
compensation that is subject to the additional tax imposed under Section 409A
and any ambiguities herein will be interpreted to satisfy the “short term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations,
or alternatively, to satisfy the “separation pay plan” rule set forth in Section
1.409A-1(b)(9)(iii) of the Treasury Regulations.  The Company and Executive
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment of severance or other benefits to Executive under Section
409A.

(e)To the extent (i) the requirements for the “short term deferral” rule and/or
the “separation pay plan” rule are not satisfied, and (ii) Executive is a
“specified employee” of the Company (or any successor entity thereto) within the
meaning of Section 409A(a)(2)(B)(i) on the date of Executive’s termination
(other than a termination due to death), then the portion of the severance
payments payable to Executive, if any, under this Agreement, when considered
together with any other severance payments or separation benefits that is deemed
a deferral of compensation under Section 409A shall be delayed until the earlier
of: (A) the date that is six (6) months and one (1) day after the date of
termination, or (B) the date of Executive’s death (such date, the “Delayed
Initial Payment Date”), and the Company (or the successor entity thereto) shall
(x) pay to Executive a lump sum equal to the amount Executive would have
otherwise received on or before the Delayed Initial Payment Date, without any
adjustment on account of such delay, as if the payments had not been delayed
pursuant to this section, and (y) pay the balance of the payments in accordance
with any applicable payment schedules set forth herein.  Notwithstanding
anything herein to the contrary, if Executive dies following his

-7-

--------------------------------------------------------------------------------

 

or her termination, but prior to the six (6) month anniversary of Executive’s
termination date, then any payments which have been delayed in accordance with
this clause will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death.    

8.Successors.

(a)Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” shall
include any such successor to the Company which executes and delivers an
assumption agreement consistent with this Section 8(a) or which becomes bound by
the terms of this Agreement by operation of law.

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9.Notice.

(a)General.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one (1) business day following mailing via Federal Express or
similar overnight courier service.  In the case of Executive, mailed notices
shall be addressed to him or her at the home address which he/she most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b)Notice of Termination.  Any termination by the Company for Cause shall be
communicated by a notice of termination to Executive given in accordance with
Section 9(a).  Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date (which shall be not more than
thirty (30) days after the giving of such notice).  A termination by Executive
pursuant to a Voluntary Termination for Good Reason shall be communicated by a
notice of termination to the Company in accordance with Section 4(d) and Section
9(a).

10.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Executive shall not be required to mitigate the value
of any benefits contemplated by this Agreement, nor shall any such benefits be
reduced by any earnings or benefits that Executive may receive from any other
source.

-8-

--------------------------------------------------------------------------------

 

(b)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by two (2) authorized officers of the Company (other
than Executive).  No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Integration.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous oral agreements related to the subject matter of
this Agreement and the following written agreements:  that certain Management
Retention Agreement entered into on April 10, 2012 that superseded the
Management Retention Agreement entered into on December 22, 2010; all other
provisions of the Amendment shall remain in full force and effect.   No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties (except that the Option Plan may be revised or modified in accordance
with its terms) and any subsequent documents that purport to modify this
Agreement shall be without effect unless they specifically refer to this
Agreement.  

(d)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Illinois.

(e)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[SIGNATURE PAGE FOLLOWS]




-9-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

PCTEL, INC.

EXECUTIVE

 

Signature: /s/Martin H. Singer

Name: Martin H. Singer

Title: Chairman & CEO

Signature: /s/ David A. Neumann

Title: VP/GM

 

 

-10-